DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Additionally, the abstract simply recites claim 1.  It is not a concise statement of the technical disclosure of the application and does not include that which is new in the art to which the application pertains.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein each storage container feeds in the respective cavity of the metering device” (claim 1) lacks antecedent in the Specification.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:    
In line 24 of claim 1, recommend rewriting the limitation “wherein each storage container feeds in the respective cavity of the metering device” to “wherein each storage container feeds 
In line 20 of claim 9, recommend rewriting the limitation “wherein each metering device includes an associated a storage container connected to a cavity of the metering device” to “wherein each metering device includes an associated 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recite various features of a powder bed.  For example, claim 2 recites a “inner border” of a powder bed, claim 3 recites as “surface” of a powder bed, and claim 4 recites an “outer border” of a powder bed.  However, a “powder bed” is not positively recited in claim 1.  As a result, it is not clear if the claimed installation requires a powder bed or not, even though features of a powder bed are required in several of the dependent Claims.  For the purpose of the examination, claim 1 will be interpreted as “An installation for the powder- bed-based additive manufacturing of a workpiece, the installation comprising: a powder bed, a process chamber…”
The term “relevant" in claim 8 in the limitation “a filling device charged with a relevant type of powder” is a relative term which renders the claim indefinite.  The term "relevant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, it is unclear which of type of powder the Applicant considers to be relevant; conversely, it is unclear which type of powder the Applicant considers to be non-relevant.  For the purpose of the examination, the limitation will be interpreted as “a filling device charged with a 
	Claim 8 recites “wherein: the storage containers are arranged in the process chamber; and further comprising a filling device charged with a type of powder outside the process chamber for each storage container.”   However, fig. 1 shows the filling device 38a as being partially inside and partially from outside the process chamber for each storage container.”
	Claim 9 recites “A method for operating an installation for the powder-bed-based additive manufacturing of a workpiece” (lines 1-3) as well as “manufacturing a component using the powder bed” (line 24).  It is unclear if the claimed manufactured workpiece is intended to be the same structure as the claimed manufactured component or instead different structure altogether.  For the purpose of the examination, the claimed workpiece and component are interpreted as being the same structure.
Claim 12 recites the limitation "wherein the rotational speed is varied during the metering of the respective type of powder.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “wherein the rotational speed is varied during a metering of the respective type of powder.”
Claim 12 recites “wherein the rotational speed is varied during the metering of the respective type of powder.”  However, it is unclear what the Applicant intended in reciting “respective type.”  For example, claim 11 requires that the powders be mixed.  Therefore, does claim 12 require that prior to mixing, the powders are distributed sequentially where the rotational speed varies during the first distribution of the first powder, and then varied at another rate when another powder is subsequently distributed (referring to fig. 2 of the Applicant’s drawings)?  Or perhaps, assuming a concurrent distribution of the mixing powders, one metering device rotates at a different speed compared to the other metering devices, but if that were the case, would not the metering devices eventually collide 
Claim 13 claims a method without setting forth any steps involved in the method. The claims are indefinite because they merely recite a change of use without any active, positive steps delimiting how this change of use is actually practiced.  Since there is no way of determining what steps are required to meet the claimed “change of use,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended (see also MPEP 2173.05(q)).
Claims 10-11 are rejected based on their dependency to claim 9.
Claim Interpretation
	The term “installation” is being interpreted as “a system or piece of equipment that has been put somewhere” (Cambridge Dictionary).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koblinger et al. (DE-102014221885-A1, relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 1, Koblinger teaches an installation for the powder-bed-based (“powder bed,” page 2, 8th paragraph) additive manufacturing of a workpiece (“three-dimensional workpiece,” abstract), the installation comprising: a powder bed (build field 25, fig. 1), a process chamber (working space 01, fig. 1); a receiving device for a powder bed in the process chamber (space table 06 and fixed central carrier 02, fig. 2); multiple metering devices for different types of powder (four powder application systems 03, fig. 1), wherein the metering devices each have a cavity and a metering slit (see annotated fig. 2 below); wherein the metering slits are arranged radially (powder application systems 03 are arranged radially as shown in fig. 1) in relation to a perpendicular center axis running through the receiving device (vertical axis of rotation 12, fig. 2); wherein the receiving device and the metering devices rotate in relation to one another about the center axis (“the workpiece plane, ie the powder bed, to the tool level, in particular to the printheads, the squeegee, the beam sources, etc. continuously rotate against each other,” page 2, 8th paragraph; rotation arrow shown in fig. 2); and a plurality of storage containers, with at least one storage container for each of the multiple metering devices (see annotated fig. 2 below), wherein each storage container feeds in the respective cavity of the metering device (“a powder feeder 08 preferably including a powder intermediate storage, preferably a powder doctor blade extending over the working width 09 and also preferably over the working width extending powder press roller 11 shown.,” page 3, 7th paragraph; see also annotated fig. 2 below).
Koblinger, fig. 1 and annotated fig. 2

    PNG
    media_image1.png
    626
    541
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    589
    740
    media_image2.png
    Greyscale

	Regarding claim 2, Koblinger teaches wherein the receiving device has an inner border for the powder bed (construed as the border provided by fixed central carrier 02, figs. 1 and2), the inner border separating a region lying around the center axis from the powder bed to be formed (“a circular or annular working space is used,” page 2, 8th paragraph; the teaching that the working space is “annular” is construed as being in a ring-shape such that the object formed is in the shape of a cylinder).
	Regarding claim 3, Koblinger teaches a slide (“preferably a powder doctor blade extending over the working width 09…” page 3, 7th paragraph; the powder doctor blade is construed as the claimed slide) for smoothing a surface of the powder bed (“and also preferably over the working width extending powder press roller 11 shown,” page 3, 7th paragraph; the roller 11, which is comprised in the doctor blade, is construed as performing the purpose of smoothing a powder bed), the slide aligned radially in relation to the center axis (as shown in fig. 2, the docotor blade smooths the powder, which is arrayed radially across powder bed); wherein the receiving device and the slide rotate in relation to one another about the center axis (the receiving device or table 06 rotates as shown in fig. 2).
 Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovacevic et al. (US-7020539-B1).
Regarding claim 9, Kovacevic teaches a method for operating an installation for the powder-bed-based (“a powder delivery system column 3, lines 4-5) additive manufacturing of a workpiece (“fabrication of a three-dimensional part,” abstract), the method comprising: building a powder bed in a process chamber (“builds up 3D objects by successive 2D layer deposition,” column 1, lines 22-23); wherein the process chamber (chamber 43, fig. 3) includes a receiving device (vacuum device 42, fig. 3) for the powder bed (fig. 2- the vacuum device 42 moves powder through the powder delivery system 10 to the powder nozzle 51, which delivers powder to the platform 112) and multiple metering devices for different types of powder (“In a preferred embodiment, each of metering devices 31, and consequently, each of the hoppers 21, may include a separate powder removal device 41,” column 9, lines 29-32; “Any suitable number of hoppers 21 may be used in powder delivery system 10 and each may include the same or a different powder than each of the other hoppers 21,” column 7, lines 17-22) wherein each metering device (metering device 31, fig. 3) includes a metering slit (gap between output 23 and top surface 33 of metering device 31, fig. 3) aligned radially in relation to a perpendicular center axis running through the receiving device (radial to axis of rotation 35 as shown in fig. 3); wherein the receiving device and the metering devices rotate in relation to one another about the center axis (“metering device 31 is rotated about an axis of rotation 35 at a predetermined rate of rotation,” column 7, lines 43-44), while at least one of the types of powder is being distributed on the powder bed through the associated metering slit (“This may be achieved by disposing metering device 31 proximate an output 23 of hopper 21 by a prescribed gap. Metering device 31 is rotated about an axis of rotation 35 at a predetermined rate of rotation. By this arrangement, a quantity of powder delivered from output 23 of hopper 21 at a continuous feeding rate may be "sheared off" from a quantity of the powder remaining in hopper 21 by flat surface 33,” column 7, lines 41-48); wherein each metering device includes an associated a storage container (“metering device 31 associated with one or more of the hoppers 21,” column 7, lines 28-29) connected to a cavity of the metering device (construed as the empty space above the flat surface 33 of the metering device 31, fig. 3); manufacturing a component using the powder bed (“such precise control over the feeding rate of each of a plurality of individual powders may be used to fabricate a functionally gradient part ("FGP"),” column 8, line 5; part 102, fig. 2).  
Kovacevic, figs. 2 and 3

    PNG
    media_image3.png
    358
    496
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    302
    323
    media_image4.png
    Greyscale

Regarding claim 10, Kovacevic teaches wherein at least two types of powder (“In the illustrated embodiment, two hoppers 21-1, 21-2, each include a different powder,” column 7, lines 21-22) are distributed on the powder bed (“Powder removal device 41 may deliver a plurality of differing powders from a plurality of hoppers 21 to a mixing unit or manifold (not shown) and subsequently to a powder nozzle 51 (FIGS. 2 and 6), or alternatively may deliver a single powder from a single hopper 21 to powder nozzle 51,” column 9, lines 63-67) through the associated metering slits (gap between output 12 and flat surface 33, fig. 3) to create a single layer of the powder bed (“a deposition station operable to deposit successive two-dimensional layers of material to fabricate the three-dimensional part,” claim 1).  
	Regarding claim 11, Kovacevic teaches wherein a mixing ratio of the types of powder is set by the rotational speed between the metering devices and the receiving device (in fig. 4, Kovacevic teaches that “the feeding or dosing rate of powder to metering device 31 varies almost linearly with the rate of rotation of metering device 31,” column 4, lines 10-12; thus, the rotational speed of the metering device determines the rate of flow for the powder; in the paragraph from column 7, line 49 to column 8, line 6, Kovacevic teaches that the “precise control” of the powders can be used to ”fabricate a functionally gradient part” or FGP; “during the manufacture of a FGP, for example, the mixing manifold may ensure that the differing powders are thoroughly mixed before the powders are delivered to the further downstream portion of powder delivery system 10,” column 10, lies 1-4).  
Kovacevic, fig. 4

    PNG
    media_image5.png
    309
    421
    media_image5.png
    Greyscale

	Regarding claim 12, Kovacevic teaches wherein the rotational speed is varied during a metering of the powder (“fine adjustments of the feeding or dosing rate may be achieved by varying the rate of rotation of metering device 31,” column 8, lines 18-20; “the computer is operable to vary an amount of the powder continuously fed to the metering device in response to monitoring material deposition by the laser-based deposition system,” claim 12).
	Regarding claim 13, Kovacevic teaches wherein a change of the use of the metering devices takes place between the application of two adjacent layers (Kovacevic teaches fabricating an object through successive layers; in figs. 8A-8B, Kovacevic teaches making adjustments based on the size of the molten pool; Kovacevic also teaches that “an important issue in applying a thermal deposition technique for the SFF of metallic parts is to control the thermal gradients caused by fusing molten droplets onto previously deposited layers,” column 1, line 67- column 2, line 3; examiner is construing these teachings such that the adjustment takes place between the application of layers in order to control the thermal gradients of the molten pool).
Kovacevic, figs. 8A-8B

    PNG
    media_image6.png
    566
    425
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    268
    477
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koblinger et al. (DE-102014221885-A1, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claims 1-3 above in view of Halder et al. (US-20160052014-A1).
Regarding claim 4, Koblinger teaches the invention as described above but does not explicitly disclose wherein the receiving device has an opening for excess powder, the opening adjacent to an outer border for the powder bed and leading into a collecting container.
However, in the same field of endeavor of powder based additive manufacturing using a rotation device, Halder teaches wherein the receiving device (working plate 20, fig. 1) has an opening for excess powder (opening for overflow 31, left side of fig. 1), the opening adjacent to an outer border for the powder bed (construed as the left border of the platform 22, annotated fig. 7 below) and leading into a collecting container (overflow container 31, fig. 1).
Halder, fig. 1

    PNG
    media_image8.png
    487
    460
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    451
    461
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Koblinger to include, an overflow container, in view of the teachings of Halder, by placing an overflow container 31, as taught by Halder, on a surface that was on the outer periphery of table 06, as taught by Koblinger, in order to receive excess powder that resulted after smoothing a powder layer with a rotary coater (Halder, paras 0002 and 0016-0017).
Regarding claim 6, Koblinger teaches the invention as described above but does not explicitly disclose wherein the receiving device has an opening for excess powder, the opening adjacent to an inner border for the powder bed and leading into a collecting container.  
However, in the same field of endeavor of powder based additive manufacturing using a rotation device, Halder teaches wherein the receiving device has an opening for excess powder (right-side opening for overflow container 31, fig. 7), the opening adjacent to an inner border for the powder see annotated fig. 7 above) and leading into a collecting container (overflow container 31, figs. 1 and 7).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Koblinger to include, an overflow container, in view of the teachings of Halder, by placing an overflow container 31, as taught by Halder, on a surface that was on the outer periphery of table 06, as taught by Koblinger, in order to receive excess powder that resulted after smoothing a powder layer with a rotary coater (Halder, paras 0002 and 0016-0017).
	Regarding claim 8, Koblinger teaches the invention as described above but does not explicitly disclose wherein: the storage containers are arranged in the process chamber; and further comprising a filling device charged with a type of powder from outside the process chamber for each storage container.  
	However, in the same field of endeavor of powder based additive manufacturing using a rotation device, Halder teaches wherein: the storage containers (powder supply containers 30, fig. 1) are arranged in the process chamber (process chamber 36, fig. 1); and further comprising a filling device charged with a type of powder from outside the process chamber for each storage container (“It is however also possible to supply the powder from below from a supply container,” para 0040; the separate supply container is construed as the claimed “filling device;” obvious that the supply container is outside the spinning processing chamber 36).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Koblinger to include, an overflow container, in view of the teachings of Halder, by using a separate supply container, as taught by Halder, to replenish the powder application systems 03, as taught by Koblinger, such that the supply container was open at the top and which had a moveable floor, wherein the floor was raised in order to supply powdery material to the build field, for the advantage of keeping the supply of powder separate from the processing chamber, Halder, paras 0018 and 0040).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koblinger et al. (DE-102014221885-A1, relying on foreign version for drawings and provided English translation for written disclosure) in view of Halder et al. (US-20160052014-A1) as applied to claims 1-4 above and further in view of Grunberger et al. (WO-2017008891-A1, relying on foreign version for drawings and provided English translation for written disclosure).
Koblinger teaches the invention as described above but does not explicitly disclose wherein the opening completely surrounds the outer border.
However, in the same field of endeavor of powder based additive manufacturing, Grunberger teaches wherein the opening completely surrounds the outer border (“an edge area B2 surrounding the building area B1,” top of page 6).
Grunberger, fig. 1


    PNG
    media_image10.png
    806
    545
    media_image10.png
    Greyscale

Grunberger, page 4).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koblinger et al. (DE-102014221885-A1, relying on foreign version for drawings and provided English translation for written disclosure) in view of Halder et al. (US-20160052014-A1) as applied to claims 1-4 above and further in view of Van Antwerpen et al. (WO-2017009368-A1, relying on provided foreign version).
Koblinger teaches the invention as described above but does not explicitly disclose wherein the slide has a curved shape when viewed from above.
However, in the same field of endeavor of powder based additive manufacturing, Van Antwerpen teaches wherein the slide has a curved shape when viewed from above (scraper 18, figs. 1 and 3, see curved shape in fig. 3).
Van Antwerpen, figs. 1 and 3

    PNG
    media_image11.png
    670
    1119
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    442
    544
    media_image12.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Koblinger to include, a scraper with a curvature, in view of the teachings of Van Antwerpen, such that the coating element 2, as taught by Halder, was in a curved shape, as taught by Van Antwerpen, because a curved shape at the scraper will enable aggregation a specific location, for the advantage of then recirculating the excess material and making efficient use of resources (Van Antwerpen, top of page 2 and page 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        10/20/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761